At the outset, on behalf of the delegation of the Lao People’s Democratic Republic, I would like to extend my congratulations to His Excellency Mr. Miroslav Lajčák on his election to the presidency of the General Assembly at its seventy-second session. I am confident that with his extensive diplomatic experience, he will guide the session with great success. We stand ready to extend our full support and cooperation to him in the discharge of his noble duty. Likewise, let me extend my profound congratulations to His Excellency Mr. Peter Thomson for the successful completion of his tenure as the President of the Assembly at its seventy-first session.
Once again, let me take this opportunity to extend my congratulations to His Excellency Mr. António Guterres on his appointment as the Secretary-General and for his initiative on the management reform of the United Nations, so that the Organization can respond effectively to the current global challenges. I hope that such efforts will contribute to the attainment of the aims and objectives of the Charter of the United Nations.
May I join other representatives in extending our deep sympathy to the countries of Latin America and the Caribbean that have been severely affected by recent natural disasters. Today, the current global geopolitical landscape is fraught with myriad challenges that pose major threats to peace and security and hamper the development of countries and regions of the world. Therefore our concerted efforts are required to overcome those obstacles and challenges so that people in different countries and regions of the world can live their lives in durable peace and prosperity. That is why the theme chosen for the seventy-second session — “Focusing on people: Striving for peace and a decent life for all on a sustainable planet” — is apt, as the international community is focusing on the implementation of the 2030 Agenda for Sustainable Development, which has promised to leave no one behind.
It is my firm belief that peace and security remain the common aspiration of the international community. Therefore, in order to maintain and promote peace and development, it is incumbent upon us to enhance collaboration so that peace and sustainable development can prevail in our world. The United Nations, which is the only universal Organization with mandates to maintain and promote peace and cooperation for development, has to be at the forefront. To realize those objectives, the United Nations needs to be reformed in such a way that it can respond to the current needs and pressing challenges of today.
The Lao People’s Democratic Republic earnestly hopes to see a world without nuclear and other weapons of mass destruction. In that context, we welcome the recent adoption of the Treaty on the Prohibition of Nuclear Weapons, which we also signed two days ago. However, we are well aware that we still have an uphill task ahead of us for the Treaty to enter into force and be effectively implemented. Therefore, the international community has to redouble its efforts in that respect.
Throughout the past decades, we have seen that many countries in the world have experienced sustained economic growth and rapid development, which have lifted hundreds of millions of people out of poverty. That is thanks to peace and security, which have been essential prerequisites for the social and economic advancement of nations. At the same time, the improvement of people’s well-being will have a positive impact on political stability and social order and will help to reduce conflicts. Past experience shows that settling disputes by peaceful means and through diplomatic solutions is the best way to do so, as it is more durable and causes no loss of lives or property. Thus, it is important for the international community to further build mutual trust and flexibility and to jointly address the root causes of problems.
In that spirit, the Lao People’s Democratic Republic calls on all parties involved in disputes or conflicts in various regions of the world to exercise the utmost restraint and resolve such conflicts through diplomatic and peaceful means so as to de-escalate tensions. as we firmly believe that only a peaceful environment can form a foundation for advancing national social and economic development.
The Lao People’s Democratic Republic welcomes the re-establishment of diplomatic relations between the United States of America and the Republic of Cuba and earnestly hopes that such relations will be enhanced, leading to the lifting of the embargo in the near future. That would bring about real benefits to the peoples of the two countries, as well as to the region and the world at large. Likewise, the Lao People’s Democratic Republic also hopes that the Palestinian issue, which has lasted for many decades, will be resolved through peaceful means, with a view to creating two independent States of Palestine and Israel, living side by side in peace, security and within internationally recognized borders, as stipulated in the relevant resolutions of the Security Council.
This year, the Association of Southeast Asian Nations (ASEAN) turns 50. Over the past five decades, ASEAN has gone through a number of challenges and has adjusted itself to the changing regional and international environment, while taking into account its diversity and the particularities in the region. It has achieved progress gradually, which led to the establishment of the ASEAN Economic Community at the end of 2015.
The most remarkable achievement of ASEAN is its maintenance of peace, security and stability in the region, thus creating favourable conditions for ASEAN member States for the pursuit of their socioeconomic development and regional economic integration. At the same time, ASEAN has strengthened its relations with external parties, especially its dialogue partners in a substantive and comprehensive manner, based on mutual benefit. Importantly, ASEAN centrality has been recognized by all external partners under ASEAN- initiated mechanisms. Countries in the region and beyond are keen to forge cooperation with ASEAN, as it provides a venue for them to participate in discussions on many important regional and international issues of common interest and concern, thereby promoting mutual understanding and trust among participants, as well as peace, stability and development in the region and the world.
ASEAN’s achievements have been possible thanks to the ASEAN Way, which is an important factor, especially the principles of consultation and consensus and moving at a pace comfortable to all. The ASEAN Way signifies ASEAN centrality and unity. The ASEAN Way remains relevant, and ASEAN will continue to uphold its principles in the years to come.
The Lao People’s Democratic Republic attaches great importance to the implementation of the 2030 Agenda for Sustainable Development. Since its adoption, the Sustainable Development Goals (SDGs) have been streamlined into our national socioeconomic development plan for 2016-2020, and a national steering committee for the implementation of the SDGs, which is chaired by our Prime Minister, has been formally established. At the High-level Political Forum on Sustainable Development held in July, the Lao People’s Democratic Republic registered to submit and present our Voluntary National Review in 2018. All this has demonstrated our Government’s firm political will and unwavering commitment to implementing and achieving the SDGs, as well as to building a strong foundation to support our country’s aspirations to graduate from the status of least developing country by 2020.
In pursuit of fostering an enabling environment conducive to achieving sustainable development, the Lao Government has undertaken an important initiative in adopting our national SDG 18, entitled “Lives Safe from UXO”, which was officially launched by our Prime Minister and former Secretary-General Ban Ki-moon in September 2016 on the sidelines of the eighth ASEAN- United Nations summit in Vientiane. SDG 18 aims to address specific development challenges caused by unexploded ordnance and mitigate its impacts on the lives of our people, which will pave the way for improving the livelihood and well-being of the rural population and enabling them to contribute to the implementation of the Agenda for Sustainable Development.
As both a least developed country (LDC) and a landlocked country, the Lao People’s Democratic Republic encounters various challenges that hinder our socioeconomic development and the achievement of our agreed global development goals. Against that backdrop, the country has pursued its development through the implementation of our eighth five-year national socioeconomic development plan. The Strategy 2025 and the Vision 2030 are aimed at graduating from LDC status and becoming a high-middle-income country by 2030.
Towards that end, the Lao People’s Democratic Republic pursues a policy of transforming itself from a landlocked country into a land-linked hub, facilitating direct connectivity between immediate neighbouring countries such as Viet Nam, Thailand and China, and the wider region. We hope to constitute a part of the production and supply chains through the implementation of infrastructure projects; the improvement of logistics and transport networks, such as the construction of a high-speed railway from Vientiane to Kunming, in southern China; and the improvement of the north-south economic corridor and the east-west economic corridor, among others. Those national strategies are being implemented as part of international and regional initiatives under way, including the ASEAN Community Vision 2025, the ASEAN Master Plan 2025 and China’s One Belt and Road Initiative, of which the Lao People’s Democratic Republic is a partner.
I am of the view that political will is a fundamental principle for attaining all agreed development goals. Without firm political commitment, we will not be able to turn the Agenda for Sustainable Development into concrete actions and outcomes. Therefore, my delegation firmly believes that development remains an integral part of and a top priority for ensuring international peace, security and human rights, all of which are closely linked.
Against that backdrop, we call on the international community to increase concerted efforts to ensure that development brings equal benefits for all countries. The Lao Government once again reaffirms its strong commitment and determination to work more closely with the international community in order to realize the 2030 Agenda and achieve our national development objectives of eradicating poverty, laying a solid foundation for graduation from LDC status, turning the country into an industrialized and modern nation and moving towards the direction of green and sustainable development that benefits all the people, thereby ensuring that no one in the country is left behind.